DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-6 are pending in the instant invention.  According to the Amendments to the Claims, filed March 5, 2021, claim 1 was amended.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 15/761,939, filed March 21, 2018 and now US 10,508,082, which is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2016/053245, filed September 23, 2016, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/356,066, filed September 29, 2016; and b) 62/222,504, filed September 23, 2015.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/356,066, filed September 29, 2016; and b) 62/222,504, filed September 23, 2015, respectively, was objected to in the Non-Final Rejection, mailed on September 21, 2020.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2016/053245, filed September 23, 2016.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming third Office action and prosecution on the merits includes 1) claims 1 and 2, drawn to substituted 6,11-dihydro-5H-benzo[b]carbazoles of the formula (I), shown to the right, and/or a pharmaceutical composition thereof; 2) claims 3 and 4, drawn to a method for inhibiting anaplastic lymphoma kinase activity in a subject, comprising administering… a substituted 6,11-dihydro-5H-benzo[b]carbazole of the formula (I), shown to the right above; and 3) claims 5 and 6, drawn to a method for inhibiting serine-rich protein kinase activity in a subject, comprising administering… a substituted 6,11-dihydro-5H-benzo[b]carbazole of the formula (I), shown to the right above, respectively.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on September 21, 2020, or the Final Rejection, mailed on January 7, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed March 5, 2021.
	Thus, a third Office action and prosecution on the merits of claims 1-6 is contained within.

Reasons for Allowance

	Claims 1-6 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to substituted 6,11-dihydro-5H-benzo[b]carbazoles of the formula (I), as recited in claim 1.
H-benzo[b]-carbazoles of the formula (I) that is not taught or fairly suggested in the prior art is R6 on the periphery of the 6,11-dihydro-5H-benzo[b]carbazole core.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	The TITLE of the disclosure:
6,11-DIHYDRO-5H-BENZO[B]CARBAZOLE INHIBITORS OF ALK AND SRPK AND METHODS OF USE

	has been deleted and replaced with the following:
---“SUBSTITUTED 6,11-DIHYDRO-5H-BENZO[B]CARBAZOLES AS INHIBITORS OF ALK AND SRPK”---

	In claim 1, the entire text:
	has been deleted and replaced with the following:




    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)

or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,

wherein:

	each R1 is independently halogen, (C1-C6) alkyl, (C1-C6) haloalkyl, CN, NH2, NO2, OH, O(C1-C6) alkyl, or O(C1-C6) haloalkyl;
	R2 is H or (C1-C3) alkyl;
	R3 is H, (C1-C6) alkyl, or (C1-C6) haloalkyl;
	R4 is H, (C1-C6) alkyl, or (C1-C6) haloalkyl;
	each R5 is independently halogen, (C1-C6) alkyl, (C1-C6) haloalkyl, CN, NH2, NO2, OH, O(C1-C6) alkyl, or O(C1-C6) haloalkyl;
	R6 is (C1-C6) alkyl, (C2-C6) alkenyl, CN, C(O)OH, N((C1-C6) alkyl)-(CH2)1-4-N((C1-C6) alkyl)2, 5-membered heterocyclyl, (C6-C10) aryl, furanyl, thiophenyl, isoxazolyl, triazolyl, or 6-membered heteroaryl, wherein the 5-membered heterocyclyl and the 6-membered heteroaryl independently comprise 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur, the (C1-C6) alkyl is substituted with at least one OH, and the (C2-C6) alkenyl, 5-membered heterocyclyl, (C6-C10) aryl, furanyl, thiophenyl, isoxazolyl, triazolyl, and 6-membered heteroaryl are each optionally substituted with 1 or more independently selected Q-T substituents;
	Q is a bond or (C1-C6) alkylene;
	T is (C1-C6) alkyl, C(O)NH2, C(O)NH(C1-C6) alkyl, C(O)N((C1-C6) alkyl)2, NH2, NH(C1-C6) alkyl, N((C1-C6) alkyl)2, OH, S(O)qF, or 5- or 6-membered heterocyclyl, wherein the 5- or 6-membered heterocyclyl comprises 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;
	m is 0, 1, 2, or 3;
	n is 1, 2, or 3; and
	q is 1 or 2;

	with the proviso that when R6 is (C2-C6) alkenyl, T is not (C1-C6) alkyl.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel W. Clarke (Reg. No. 63,993) on March 10, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624